Case 1:18-cv-01641-DDD-STV Document 84 Filed 07/18/19 USDC Colorado Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:18-cv-01641-CMA-STV

  DOUG BARRY,
  MICHAEL KIERNAN,
  PAUL MOLER,
  NICHOLAS SOOTER,
  LINDA SPUEHLER, and
  DENNIS MAUSER,

           Plaintiffs,
  v.

  WEYERHAEUSER COMPANY,

           Defendant.


        DEFENDANT WEYERHAEUSER COMPANY’S MOTION TO FILE AMENDED
       OPPOSITION BRIEF TO PLAINTIFFS’ MOTION FOR CONTEMPT AND MOTION
                                FOR SANCTIONS


           Defendant Weyerhaeuser Company (“Weyerhaeuser”) filed its Opposition to Plaintiffs’

  Motion for Contempt and Motion for Sanctions on July 17, 2019, as the Court had previously

  ordered. That filing contained an error, inadvertently misstating the number of depositions taken

  in this case. Weyerhaeuser therefore moves to file a corrected brief, attached hereto as Exhibit A.

                                 CONFERRAL CERTIFICATION

           Pursuant to Local Rule 7.1(a), undersigned counsel certifies that counsel for Defendant

  attempted to confer with counsel for Plaintiffs in good faith but was unable to reach him.




  145038984.1
Case 1:18-cv-01641-DDD-STV Document 84 Filed 07/18/19 USDC Colorado Page 2 of 3




   DATED this 18th day of July, 2019     Respectfully submitted,

                                         PERKINS COIE LLP


                                         By: s/ Christopher J. Sutton
                                             Christopher J. Sutton
                                             CSutton@perkinscoie.com
                                             Craig M. J. Allely
                                             CAllely@perkinscoie.com
                                             Marcus Haggard
                                             MHaggard@perkinscoie.com
                                             1900 Sixteenth Street, Suite 1400
                                             Denver, CO 80202-5255
                                             Telephone: 303.291.2300
                                             Facsimile: 303.291.2400

                                         ATTORNEYS FOR DEFENDANT
                                         WEYERHAEUSER COMPANY




                                       -2-
  145038984.1
Case 1:18-cv-01641-DDD-STV Document 84 Filed 07/18/19 USDC Colorado Page 3 of 3




                                    CERTIFICATE OF SERVICE

           I hereby certify that on July 18, 2019, I electronically filed the foregoing with the Clerk of

  Court using the CM/ECF system, which will send notification of the filing to the following:


      •    Craig M.J. Allely
           callely@perkinscoie.com,callely-efile@perkinscoie.com

      •    Kyle Geoffrey Bates
           kbates@schneiderwallace.com,3005202420@filings.docketbird.com
      •
      •    Marcus Aaron Haggard
           MHaggard@perkinscoie.com,MHaggard-efile@perkinscoie.com

      •    Ryan Hicks
           rhicks@schneiderwallace.com,eharris@schneiderwallace.com

      •    Abigail Michelle Laudick
           alaudick@schneiderwallace.com,amlaudick@gmail.com


                                                  s/ Christopher J. Sutton
                                                  Christopher J. Sutton
                                                  Perkins Coie LLP
                                                  1900 Sixteenth Street, Suite 1400
                                                  Denver, CO 80202-5255
                                                  Telephone: (303) 291-2300
                                                  Facsimile: (303) 291-2400
                                                  Email: CSutton@perkinscoie.com

                                                  ATTORNEYS FOR DEFENDANT
                                                  WEYERHAEUSER COMPANY




                                                   -3-
  145038984.1
